In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-2234
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

JOHN P. TOMKINS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:07-cr-00227-1 — Robert M. Dow, Jr., Judge.
                     ____________________

   ARGUED DECEMBER 2, 2014 — DECIDED MARCH 30, 2015
                     ____________________

    Before WOOD, Chief Judge, and WILLIAMS and TINDER, Cir-
cuit Judges.
    TINDER, Circuit Judge. John Tomkins sent a series of
threatening letters to investment firms and their employees
and then mailed packages to two investment managers con-
taining what appeared to be pipe bombs. The homemade
devices consisted of a plastic pipe holding gunpowder, lead
pellets, and an igniter connected to live batteries. Letters in
each package warned that the recipients were only alive be-
2                                                 No. 13-2234

cause Tomkins left one wire on each device unattached. Af-
ter a two-week trial, a jury found Tomkins guilty of mailing
threatening communications, 18 U.S.C. § 876(b), illegally
possessing firearms, 26 U.S.C. § 5861(d), and using a firearm
in connection with a crime of violence, 18 U.S.C.
§§ 924(c)(1)(A), (c)(1)(B)(ii). The district court imposed a
prison sentence of 37 years. Tomkins now seeks a new trial,
arguing that the district court erred by (1) barring his de-
fense that the devices were meant as hoaxes, (2) admitting
an x-ray of one of his devices that the government failed to
turn over until mid-trial, and (3) refusing to suppress evi-
dence from a search of his home and storage lockers. We af-
firm.
    I.   BACKGROUND
    Tomkins began sending his threatening letters in 2005,
demanding that his targets purchase sufficient shares of cer-
tain stock he owned to drive up the price. If his demands
were not met, Tomkins threatened that something “very
tragic” would happen to his victims’ loved ones, cautioning
that “it is so easy to hurt somebody it is almost scary” and
“it could be as simple as mailing a package just like The Un-
ibomber [sic] use[d] to do.” As the return address on some of
these letters, Tomkins included his victims’ home addresses.
At least one letter also included a photograph of the victim’s
home. He signed each letter as “The BISHOP.”
    In January 2007, Tomkins mailed the packages containing
his homemade devices. One went to Kansas City; the other
went to Colorado but was rerouted to Chicago. Letters in
each package stated “BANG!! YOU’RE DEAD” and warned:
“The only reason you are still alive is because I did not at-
tach one wire. If you do not believe me then go ahead and
No. 13-2234                                                  3

touch that red wire to the top of the battery pack. There is
enough gunpowder and steel shot in that tube to kill anyone
in a ten foot radius when it goes off.” Investment firm em-
ployees opened the Chicago package and contacted the po-
lice, and Officer Danny McGuire, an explosives specialist
with the Chicago Police Bomb Squad, came to the office, cut
the wires connecting the batteries to the pipe, and recovered
the device for further analysis.
    In the following months, investigators identified Tom-
kins as a suspect using purchasing records for the stocks re-
ferred to in his letters, and postal inspectors obtained search
warrants for his home and storage lockers. The searches re-
vealed two additional pipe bombs (one ready to be mailed),
drafts of the threat letters, bomb-making materials, infor-
mation about Tomkins’s targets and their residences, and
financial records related to the stocks mentioned in his
threats. Tomkins was then arrested and charged with ten
counts of mailing threatening communications, two counts
of illegally possessing firearms (with each count correspond-
ing to one of the two mailed pipe bombs), and one count of
using a firearm in connection with a crime of violence. The
final charge, Count 13, related to the Chicago device alone;
the government did not charge Tomkins with violating
§ 924(c)(1)(A) in regard to the Kansas City device, even
though it was the subject of one of the § 5861(d) charges.
     The case was heavily litigated leading up to trial, with
one point of contention being Tomkins’s effort to suppress
the evidence from the searches. The district court acknowl-
edged that the warrants had failed to impose a time limit for
financial records to be seized and concluded that seizure of a
filing cabinet containing documents related to Tomkins’s
4                                                 No. 13-2234

role as treasurer of his local union exceeded the scope of the
warrant. The court reasoned, however, that the lack of par-
ticularity in some parts of the warrants did not turn them
into impermissible general warrants because attachments to
the warrants contained detailed categories of evidence and
the warrants were supported by thorough affidavits. More-
over, the court concluded that the good-faith exception per-
mitted seizure of the items at issue.
   Another pretrial concern was Tomkins’s request to repre-
sent himself. In 2010, the court granted that request and al-
lowed Tomkins to proceed pro se, with stand-by counsel,
during pretrial litigation and trial.
    Tomkins’s trial began on April 23, 2012, five years after
his arrest. The government’s case-in-chief took up the first
week and a half of trial and included nearly forty witnesses,
most of whom were either employees of investment firms
that had received Tomkins’s mailings or government inves-
tigators who had a role in tracking him down. The govern-
ment also introduced the threatening letters, handwriting
samples, the draft letters and devices recovered from Tom-
kins’s property, and photographs of his devices. All of the
photographic evidence (save for the x-ray discussed later)
showed the devices after investigators had broken open the
pipes by blasting them with a water cannon, rendering them
safe and revealing the gunpowder and lead shot inside.
   Other government witnesses testified about the design of
Tomkins’s devices. Raymond Voorhees, an explosives ex-
pert, determined that the devices had the components of im-
provised explosive devices but that he could not be certain
whether the devices would have exploded if the loose wires
were attached because he had examined the devices after
No. 13-2234                                                  5

they had been rendered safe. In his opinion, the Chicago de-
vice was not functional without the wire attached. Officer
McGuire of the Chicago Police Bomb Squad also testified
that the Chicago device would not function with the wire
left unattached. But another explosives expert, John Wins-
low, testified that the devices would have functioned if the
unattached wire had made contact with the positive terminal
of the battery in the package. Even if the wire never connect-
ed to the battery, he added, the devices could have ignited
due to physical shock, friction, heat, or static electricity—
even possibly as a result of being improperly handled dur-
ing shipping. He described each device as a “dangerous
weapon” and “explosive bomb.”
    During Officer McGuire’s testimony, he mentioned that
he had taken an x-ray of the Chicago device before the pipe
had been broken open. The government then displayed a
copy of the x-ray (shown below), on a monitor in front of
McGuire. Tomkins objected that this was the first time he
had seen the exhibit. After a side bar discussion, the district
court allowed McGuire to discuss having taken the x-ray but
forbade admission of the x-ray at that time. The government
later conceded that it could not find the x-ray in the exhibits
given to Tomkins, and the court prohibited the government
from introducing the x-ray during its case-in-chief. The court
warned Tomkins, however, that the x-ray might come in as
rebuttal evidence.
6                                                   No. 13-2234




    On the morning of May 2, 2012, the seventh day of trial,
the government moved before resting its case to bar Tom-
kins from testifying about his subjective intent in creating his
devices. The government noted the similarity of this case to
United States v. Johnson, 152 F.3d 618 (7th Cir. 1998), which
affirmed the preclusion of evidence that a defendant intend-
ed pipe bombs he created to serve only as hoaxes when the
devices lacked any legitimate social purpose. Tomkins ob-
jected that the government was raising the issue “at the last-
minute” and argued that he could show that his devices
were useful for purposes other than as weapons. Stand-by
counsel pointed to United States v. Fleischli, 305 F.3d 643, 656–
57 (7th Cir. 2002), in which a defendant was allowed to pre-
sent the defense that his devices were fireworks rather than
destructive devices.
No. 13-2234                                                 7

   After the government rested, but before Tomkins called
any witnesses, the district court informed the parties of its
conclusion that “Johnson is controlling, Fleischli is distin-
guishable, and therefore, the ruling in this case will be that
subjective evidence of intent is irrelevant and therefore in-
admissible.” The court later issued a written decision em-
phasizing that Johnson is squarely on point.
    Tomkins then presented three character witnesses before
taking the stand himself. During his testimony, Tomkins
admitted to creating and sending the threatening letters and
packages containing explosive materials but testified that his
devices were not designed to explode. He asserted that “cer-
tain design features” in each device “made them non-
destructive devices,” including that there was a gap between
the batteries in the devices and that in some of his devices—
he could not remember which ones—the lead shot “was
loaded into the end where the electric match was and the
gunpowder was clear on the other end.” Additionally, he
testified that the unattached wire was fully insulated so that
it could not connect with the battery and that he tested each
device with a voltmeter “to make sure that no electricity was
flowing through them.” The prosecutor objected to this tes-
timony, citing Johnson, but the district court overruled the
objection.
   After Tomkins’s testimony, the government moved to in-
troduce the x-ray as rebuttal to Tomkins’s statements about
separating the gunpowder from the igniter. The district
court allowed admission of the x-ray, but instructed the gov-
ernment not to say that it was being admitted to show Tom-
kins lied, since the court could not say for certain whether
that was a fair characterization of his testimony. The court
8                                                   No. 13-2234

agreed, however, that the government could characterize the
testimony how it wished during closing arguments. Indeed,
during closing, the government argued that Tomkins “was
not credible” in his testimony about separating the gunpow-
der from the igniter—an assertion that the government
called “ridiculous” given the relative sizes of the two sub-
stances in the pipe and the fact that the packages had trav-
eled through the mail.
    In instructing the jury, the district court explained that
the definition of “‘firearm’ includes any destructive device,”
and that the term “destructive device . . . means any explo-
sive bomb or any combination of parts either designed or
intended for use in converting any device into a destructive
device and from which a destructive device may be readily
assembled.” The court refused to grant Tomkins’s request to
instruct the jury that “‘destructive device’ shall not include
any device which is neither designed nor redesigned for use
as a weapon.” The court reasoned that this phrase was just
“a flip side” of the included definition for “destructive de-
vice,” and that the added instruction was unnecessary be-
cause, under Johnson, the device was “a weapon as a matter
of law.”
    After being found guilty, Tomkins moved for a mistrial
and a new trial, raising concerns about the delayed produc-
tion of the x-ray and the jury instructions that were based on
Johnson. The district court denied both motions. The court
acknowledged that the government admitted to learning of
the x-ray on April 9, 2012, fourteen days before trial, and ob-
taining a copy on April 17, six days before trial. But the court
noted that Tomkins was warned that the x-ray could come in
as rebuttal evidence and had five days after learning about
No. 13-2234                                                         9

the x-ray to prepare his defense. Therefore, the court rea-
soned, Tomkins’s defense was not prejudiced by the court’s
ruling on the x-ray. Moreover, the court observed that, even
apart from the x-ray, the government “presented over-
whelming evidence regarding the configuration of the de-
vices in this case.” As for the jury instructions, the court not-
ed that, although Tomkins argued that Johnson was wrongly
decided, it remains binding precedent.
   On May 21, 2013, a year after the trial, the district court
sentenced Tomkins to a total prison term of 37 years, includ-
ing concurrent terms of 7 years on Counts 1 through 6 and 8
through 12, 1 plus a mandatory minimum of 30 years for us-
ing a firearm in relation to a crime of violence. That mini-
mum applies only if the firearm at issue was a “destructive
device.” See 18 U.S.C. § 924(c)(1)(B)(ii). The court rejected an
enhancement for obstruction of justice on the basis of Tom-
kins lying at trial because, in the court’s view, Tomkins de-
served “the benefit of the doubt” because it was not certain
that he “told a bald-faced lie about the separation between
explosive powder and the engine.”
    II.   DISCUSSION
    A. EVIDENCE OF SUBJECTIVE INTENT
    On appeal, Tomkins first argues that, in barring his tes-
timony that the devices were hoaxes, the district court ap-
plied Johnson in an overly broad way that unfairly preju-
diced his defense. He emphasizes that the government’s
witnesses were permitted to testify about how his devices


1The government ultimately dropped one of the ten counts (Count 7) for
mailing threatening communications under § 876(b).
10                                                 No. 13-2234

were designed and intended to function, and contends that
this uneven treatment violates principles of due process.
    The definition of “destructive device,” which is essential-
ly identical in 18 U.S.C. § 921(a)(4) and 26 U.S.C. § 5845(f),
includes “any explosive … bomb,” 18 U.S.C.
§ 921(a)(4)(A)(i); 26 U.S.C. § 5845(f)(1)(A), and “any combi-
nation of parts either designed or intended for use in con-
verting any device into a destructive device … and from
which a destructive device may be readily assembled,” 18
U.S.C. § 921(a)(4)(C); 26 U.S.C. § 5845(f)(3). Based on this
language, we held in Johnson that the analysis whether a cer-
tain apparatus is a “destructive device” must look first at the
objective design of the device:
      If the objective design of the device or compo-
      nent parts indicates that the object may only be
      used as a weapon, i.e., for no legitimate social
      or commercial purpose, then the inquiry is at
      an end and subjective intent is not relevant.
      However, if the objective design inquiry is not
      dispositive because the assembled device or
      unassembled parts may form an object with
      both a legitimate and an illegitimate use, then
      subjective intent is an appropriate considera-
      tion in determining whether the device or parts
      at issue constitute a destructive device ….
152 F.3d at 628. We then applied this analysis to uphold ex-
clusion of evidence that Johnson intended to make hoax de-
vices. Id. As opposed to a device like a firecracker, we ex-
plained, Johnson’s devices had “all of the properties of a de-
structive device, including shrapnel,” indicating “that they
were useful only as weapons.” Id. at 627–28; see also United
No. 13-2234                                                    11

States v. Saunders, 166 F.3d 907, 914 (7th Cir. 1999) (“If the ob-
jective design of the device indicates that the object serves no
legitimate social or commercial purpose, subjective intent is
not relevant to the analysis.”). Later, in Fleischli, we ap-
proved a jury instruction following the Johnson analysis but
noted that it still allowed the defendant “to proceed with his
defense that the objects were actually fireworks, not destruc-
tive devices.” 305 F.3d at 656–57.
    This case is on all fours with Johnson. Unlike in Fleischli,
Tomkins did not seek to present evidence that his devices
were intended for a benign purpose; rather, he sought to
present the same “hoax” defense rejected in Johnson. Addi-
tionally, as in Johnson, the lead shot in the devices shows that
they were not useful for any legitimate purpose other than
use as a weapon. Tomkins argues that the individual com-
ponents of his devices had legitimate social purposes, but
this argument is undermined by the “combination of parts”
language in the relevant statutes. See Saunders, 166 F.3d at
914–15 (upholding “destructive device” conviction when de-
tective testified that “all of the components necessary to
make the device explode were present in the device”); United
States v. Copus, 93 F.3d 269, 273 (7th Cir. 1996) (upholding
“destructive device” conviction for homemade apparatus
made of sealed metal casing containing explosive powder
and fuse).
    At least two circuits have expressly adopted the same
approach to evidence of subjective intent in this context as
we did in Johnson. See United States v. Urban, 140 F.3d 229,
234 (3d Cir. 1998) (holding that intent is irrelevant when it is
clear that components, when combined, would create de-
structive device); United States v. Posnjak, 457 F.2d 1110, 1119
12                                                   No. 13-2234

(2d Cir. 1972) (same); see also United States v. Lussier, 128 F.3d
1312, 1317 (9th Cir. 1997) (concluding that “no auxiliary evi-
dence concerning [defendant]’s intent to use [his devices] as
weapons was required” when “their nature and characteris-
tics convincingly demonstrated that they were designed as
weapons”). Tomkins does not point to any circuit that disa-
grees.
    Tomkins seeks to distinguish Johnson on the grounds
that, unlike here, it did not involve a statutory minimum
prison sentence that hinged on the definition of “destructive
device.” The minimum is critical, Tomkins argues, because
under Alleyne v. United States, 133 S. Ct. 2151, 2155 (2013),
“any fact that increases the mandatory minimum is an ‘ele-
ment’ that must be submitted to the jury.” See United States v.
Zuniga, 767 F.3d 712, 718 (7th Cir. 2014), cert. denied, 135 S.
Ct. 1018 (2015). Tomkins thus argues that the court “usurped
the jury’s role in declaring the devices firearms and destruc-
tive devices as a matter of law.” He contends that, as part of
the jury instructions, the jury should have been required to
specifically find that his devices were “destructive devices”
versus some other type of firearm. Cf. United States v. Jones,
763 F.3d 777, 817 (7th Cir. 2014) (finding Alleyne error when
jury did not make specific finding on drug quantities that
increased minimum), vacated on other grounds by United States
v. Drake, 774 F.3d 1104 (7th Cir. 2014).
    But a specific jury instruction was not necessary here be-
cause the instructions made clear that, to find Tomkins
guilty, the jurors needed to conclude that the device he con-
structed was a destructive device. Not only did the instruc-
tions give no other definition of “firearm,” they also advised
the jury that the charge for Count 13 was “knowingly using
No. 13-2234                                                  13

and carrying a destructive device during and in relation to,
and possession of a destructive device in furtherance of, a
crime of violence” (emphasis added). Additionally, the in-
structions for the two counts of illegally possessing a firearm
directed that Tomkins, to be guilty, must have known “that
the firearm possessed the characteristics that qualified it as a
destructive device.” Finally, a copy of the indictment pro-
vided to the jury lists the charge as possession of “a firearm,
namely, a destructive device as defined at Title 18, United
States Code, Sections 921(a)(4)” (emphasis added). Thus,
even without a specific jury finding, in finding Tomkins
guilty, we are convinced that the jury necessarily found that
his devices constituted destructive devices.
    Tomkins also argues that Johnson was wrongfully decid-
ed “because of the impact of the exclusion of state of mind
evidence.” He emphasizes that, after we decided Johnson, the
Supreme Court in Apprendi v. New Jersey, 530 U.S. 466, 493
(2000), recognized that a “defendant’s intent in committing a
crime is perhaps as close as one might hope to come to a core
criminal offense ‘element.’” But Apprendi addressed a statute
that on its face required examination of the defendant’s state
of mind. Id. at 492–93. In contrast, as discussed in Johnson,
152 F.3d at 627–28, the definition of “destructive device” in
the statutes at issue here only requires examination of a de-
fendant’s mental state in certain circumstances. Ignoring the
second subpart of the definition, which is irrelevant to this
case, the statutes establish three separate ways in which a
device may be a destructive device: if it is (1) an explosive,
like a bomb, (2) a combination of parts designed for use in
converting a device into a destructive device, or (3) a combi-
nation of parts intended for use in converting a device into a
destructive device. As a result of the district court’s ruling
14                                                 No. 13-2234

that Tomkins’s intent was irrelevant because his device was
a “weapon as a matter of law,” the last definition was off the
table. For that reason, Apprendi does not undermine the ju-
ry’s verdict.
    That being said, once the district court decided that
Tomkins’s subjective intent was irrelevant to the jury’s anal-
ysis, the court should not have asked the jury to determine
whether he “intended” to create a bomb. At least one district
court, citing Johnson and Saunders, has addressed this situa-
tion and concluded that it constitutes error not to drop the
term “intended” from the “combination of parts” provision
when it is clear that the device at issue does not have any le-
gitimate or socially beneficial purpose. United States v.
Sheehan, No. 13-cr-0186, 2014 WL 3490323, at *20–22
(E.D.N.Y. July 11, 2014) (holding that the error was ultimate-
ly harmless). We agree. There are some situations where it is
appropriate to provide the jury with alternative definitions
of “destructive device,” as recognized in Johnson, which held
that the district court “acted well within its discretion” by
instructing the jury on a theory of liability under both sub-
sections 1 and 3 of § 5845(f). 152 F.3d at 628. But when, as
here, a defendant is excluded from presenting evidence of
subjective intent, courts should refrain from issuing a “in-
tended for use” jury instruction, particularly when a “de-
signed for use” instruction will suffice.
    We agree with the government, however, that any error
with the jury instructions’ definition of “destructive device”
was harmless because there was ample evidence to prove
beyond a reasonable doubt that the devices were destructive
devices. Tomkins argues that the errors here were structural
in nature and thus are not subject to harmless error review,
No. 13-2234                                                           15

relying for support on Frost v. Van Boening, 757 F.3d 910, 915
(9th Cir. 2014). But the Supreme Court recently reversed that
decision, explaining that harmless error review is only inap-
plicable to the rare type of error that infects the entire trial
process and renders the trial fundamentally unfair. Glebe v.
Frost, 135 S. Ct. 429, 430–31 (2014); see Neder v. United States,
527 U.S. 1, 7 (1999) (“[W]e have recognized a limited class of
fundamental constitutional errors that defy analysis by
‘harmless error’ standards.”) (internal quotations omitted).
We are not convinced that the district court’s error in not
removing the term “intended” from the jury instructions’
definition of destructive device rendered Tomkins’s trial
fundamentally unfair. Moreover, in light of the unanimous
testimony that Tomkins’s device contained the components
of an explosive bomb, we are persuaded that the error did
not affect the ultimate outcome of trial.

    B. INTRODUCTION OF X-RAY

    Tomkins next argues that the government violated Fed-
eral Rule of Criminal Procedure 16(a) through its delay in
turning over the x-ray that Officer McGuire took of the Chi-
cago device before it had been rendered safe, and that the
district court should have granted a mistrial on that basis.
He emphasizes that the government admits that it received
the x-ray the day before the final pretrial conference and yet
did not mention it during the conference or turn it over at
the start of the trial. 2



2In moving for a mistrial, Tomkins argued that the delayed production
of the x-ray also ran afoul of Brady v. Maryland, 373 U.S. 83 (1963). The
district court determined, however, that Brady does not apply because
16                                                        No. 13-2234

    Under Rule 16, the government must permit the defend-
ant to inspect or copy items within the government’s control
that (1) are material to preparing the defense, (2) the gov-
ernment intends to use in its case-in-chief, or (3) were ob-
tained from or belong to the defendant. Fed. R. Crim. P.
16(a)(1)(E); see United States v. Baker, 453 F.3d 419, 424 (7th
Cir. 2006). The government offers a meager defense of its
compliance with this rule, contending that the record does
not establish whether Officer McGuire was a member of the
prosecution team and that Rule 16 does not impose a duty
on federal prosecutors to obtain documents in possession of
state police. See United States v. Hamilton, 107 F.3d 499, 509
n.5 (7th Cir. 1997). But as Tomkins notes, even if McGuire
was not part of the prosecution team, that does not excuse
the government’s failure to provide the x-ray at the pretrial
conference or start of trial.
    But even if the government did not comply with Rule 16,
that does not mean that the district court erred in admitting
the x-ray as rebuttal evidence. Trial courts have “discretion
to fashion a remedy for the government’s noncompliance
with Rule 16, and this court will not disturb the district
court’s decision absent a showing of abuse of discretion and
prejudice.” United States v. Warren, 454 F.3d 752, 760 (7th Cir.
2006) (citations omitted); see United States v. Breland, 356 F.3d
787, 797 (7th Cir. 2004). Tomkins has not made that showing
here. Even though Tomkins was pro se, the court’s refusal to
allow the x-ray during the government’s case-in-chief and
clear warning that the x-ray could come in as rebuttal evi-
dence provided a reasonable remedy for any Rule 16 viola-

the x-ray is not exculpatory, and Tomkins does not challenge that ruling
on appeal.
No. 13-2234                                                  17

tion. The court’s rulings allowed Tomkins adequate oppor-
tunity to adjust his defense, especially since Tomkins must
have known how the contents of the device had been ar-
ranged. Although Tomkins sought a new trial, that remedy
is appropriate “only when ‘all other, less drastic remedies
are inadequate.’” Warren, 454 F.3d at 760 (quoting United
States v. De La Rosa, 196 F.3d 712, 715 (7th Cir. 1999)). Tom-
kins has failed to convince us that the less drastic remedy
adopted by the district court was unreasonable.
    Moreover, the district court’s exercise of discretion in re-
gard to Rule 16 is reviewed for harmless error, see United
States v. Hurt, 574 F.3d 439, 442 (7th Cir. 2009), and we are
not persuaded that the alleged error here affected the out-
come of trial. In particular, as the district court noted, the
government introduced photographic evidence showing that
the relative sizes of the lead pellets and gunpowder would
have made it highly unlikely that they did not mix together
and contact the igniter. Further, explosive experts confirmed
that Tomkins’s devices had all the elements of explosive
bombs, and expert Winslow maintained that the devices
could have exploded if mishandled during shipping. In light
of this testimony, we are not convinced that the x-ray made a
critical difference in the jury’s decision.
 C.    DENIAL OF MOTION TO SUPPRESS
    Finally, Tomkins argues that search warrants allowing
seizure of materials from his home and storage lockers were
not adequately constrained in time and scope. He particular-
ly objects to the warrants’ permission to seize “all financial
records and documents,” which resulted in seizure of a file
cabinet and box containing numerous records related to his
union, where he was treasurer. He argues that the govern-
18                                                  No. 13-2234

ment should have narrowed the warrants by providing in-
formation in the affidavits about his union activities.
    We are not persuaded by Tomkins’s arguments. First, we
agree with the government that the authorization to seize
financial records was not unreasonable given that Tomkins’s
threats related to stock manipulation, and his role as treas-
urer of his union made the union records potentially rele-
vant to the financial aspect of his scheme. Tomkins argues
that there was no evidence of a connection between his
crimes and his union activity, and that the warrants were
flawed by omission of that information. But although the
omission of certain information, such as evidence discredit-
ing an informant, may result in a deficient warrant by un-
dermining probable cause, e.g., United States v. Glover, 755
F.3d 811, 818 (7th Cir. 2014), nothing about Tomkins’s union
activities would have undermined the probable cause to
seize his financial records given the financial aspect of his
crimes, see United States v. Clark, 668 F.3d 934, 942 (7th Cir.
2012) (holding that omission of information about computer
registration did not undermine probable cause for computer
search).
    Moreover, even if the warrants were deficient, we agree
with the district court that the good-faith exception applies.
The good-faith exception precludes application of the exclu-
sionary rule when law enforcement reasonably and in good
faith believed that a search was lawful. United States v. Leon,
468 U.S. 897, 922 (1984); United States v. Gutierrez, 760 F.3d
750, 753 (7th Cir.), cert. denied, 135 S. Ct. 735 (2014). Under
that analysis, it is prima facie evidence of good faith that the
government obtained a search warrant before searching
Tomkins’s property. See United States v. Garcia, 528 F.3d 481,
No. 13-2234                                                 19

487 (7th Cir. 2008). Tomkins asserts that the warrants were
plainly deficient, but the warrants here contained enough
detail—discussing the series of threatening letters, explosive
devices, and apparent motivation of stock manipulation—
that an officer could reasonably rely on them. Tomkins thus
fails to overcome the presumption of good faith that at-
tached to the officers’ reliance on an issued warrant.
See United States v. Miller, 673 F.3d 688, 694 (7th Cir. 2012);
Clark, 668 F.3d at 941–42.
   Accordingly, the judgment of the district court is
AFFIRMED.